UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                               No. 01-41451


                              JERRY D. MOORE,

                                                     Plaintiff – Appellant,


                                  VERSUS


ANDERSON COUNTY, TEXAS, Through the Anderson County Commissioners
                         Court, ET AL.,

                                                    Defendants – Appellees.




            Appeal from the United States District Court
                  For the Eastern District of Texas

                                (99-CV-556)
                             December 6, 2002

Before DAVIS, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      The   judgement   is   AFFIRMED   for   the    reasons   given   by   the

district court in its November 8, 2001 Findings of Fact and

Conclusions of Law.

                                 AFFIRMED.



  *
     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.